Cassoday, O. J.
It is urged on the part of the relator that the democratic mass convention which nominated the defendant as its candidate for sheriff was an unlawful gathering, held in violation of ch. 341, Laws of 1899; that, being unlawful, there was, in fact and law, no nomination made by that convention, and consequently that the ballots cast for the defendant were improperly canvassed and should be disregarded. Omitting what is not here applicable, the particular provisions of the act relied upon declare that:
“Caucuses and meetings of political parties held for the purpose of nominating candidates or choosing delegates to assemble in convention to nominate any person for any public office, to be voted for at any general . . . election . . . and all meetings for nominating candidates or choosing delegates to conventions to nominate candidates to be voted for at such elections, commonly called caucuses unless held under the provisions of this act, are hereby declared to be unlawful, and no political party shall have its political ticket placed upon the official ballot, or canvassed at such election, unless *212tbe nomination of its candidates are made in accordance with the provisions of this act.”
It is claimed that these provisions are mandatory and constitutional, and that they were improperly disregarded by the trial court.
Counsel for the defendant make two answers to such contention. One is to the effect that if the act must be construed as claimed on the part of the relator, then that it is repugnant to the constitutional right secured to every “qualified elector”' to vote “by ballot” for sheriff and other county officers, and by implication prohibits the legislature from, “excluding from the right of suffrage” any “qualified elector” except for crime. Secs. 1, 3, 6, art. III, Const., and see. 4, art. VI,, Const. The other answer is to the effect that the whole act, when fairly considered, only relates to the election of delegates and caucus conventions, and has no reference to mass, conventions, such as nominated the defendant, and that this is especially so when considered in the light of other legislation on the subject.
Such legislation seems to have commenced in 1893. In that year the legislature passed an act entitled “An act to regulate caucuses and conventions,” applicable, however, only to Milwaukee county. Ch. 249, Laws of 1893. A few days afterwards the same legislature passed an act entitled “An act.to consolidate and revise the statutes of'the state, relating to general elections, the conduct, canvass and returns of the same, and to secure the secrecy and purity of the ballot, and for other purposes.” Most of that act is still in force, as will lie found by reference to secs. 12-94/, Stats. 1898. Ch. 288, Laws of 1893. Two years afterwards another act was passed entitled “An act to regulate the nomination of candidates,” applicable, however, only to Milwaukee county. Two years-afterwards another act was passed entitled “An act to regulate the nomination of candidates,” and relating to “caucuses and meetings of political parties . . . commonly called. *213caucuses.” Cli. 312, Laws of 1897. That appears to have been the first act regulating such caucuses and political meetings outside of Milwaukee county. That act was continued, in a modified form, as secs. 11a to Hi of chapter 5 of the Statutes of 1898. The title of that chapter had previously been, “Of Electors and General Elections,” but by reason of the new act relating to such “caucuses” the title was changed in the revision of 1898 so as to read, “Of Caucuses, Electors and General Elections.”
Such were the general circumstances under which ch. 341, Laws of 1899, was enacted. The significance of that act is expressed in its title, which is, “An act relating to caucuses, and amending sec. 11a to sec. lli, inclusive, of chapter 5 of the Statutes of 1898.” As appears from the above quotation from the first section of the act, it deals with “caucuses and meetings of political parties . . . commonly called ■caucuses.” It defines caucuses, and prescribes the manner of calling -them and the length of time they shall be held open. Sec. 1. Every political party desiring to nominate candidates as therein provided is required to do so in the manner therein prescribed. Sec. 2, Id. It requires the respective committees to determine when and where the conventions of the political party it represents shall be held, and also the day upon which the caucuses of such political party shall be held. ‘Sec. 2, Id. Every section of the act pertains to caucuses. At all caucuses held under the provisions of the act all votes are to be by ballot. The duties of caucus officers and the canvass of votes cast at caucuses, and the manner of certifying the result, are prescribed, and punishment for bribery and failures of duty is provided. The act only provides for the amendment of the provisions of the statutes relating to caucuses. Ch. 341, Laws of 1899, made no reference to sec. 30, Stats, of 1898, which provides that “candidates to be voted for” at general elections “may be nominated . . . by a convention or primary meeting held for the purpose, *214consisting of an organized assemblage of electors,” and so it makes no reference to sec. 31, Stats. 1898, wbicb provides for certifying tbe result of “nominations made by a convention;” nor does it make any reference to sec. 40, Stats. 1898, prescribing tbe form of official ballots, nor sec. 41, providing for tbe preparation, of official ballots and tbe voting and tbe counting of tbe same. True, tbe twelfth section of cb. 341, Laws of 1899, expressly repeals tbe nine sections of tbe Statutes of 1898 relating to caucuses, thereby amended, and also repeals all acts and parts of acts in conflict with tbe provisions of that act; and it is claimed that secs. 30 and 31, and 40 and 41, Stats, of 1898, mentioned, are to a certain extent in conflict with tbe first section of that chapter, wherein it declares that “no political party shall have its political ticket placed upon tbe official ballot or canvassed at such election, unless tbe nomination of its candidates are made in accordance with tbe provisions of this [that] act.” If the act is confined to “all meetings for nominating candidates or choosing delegates to conventions to nominate candidates to be voted for at such elections, commonly called caucuses ” then there is no such conflict. On tbe other band, if it is to have the broad and sweeping construction contended for by counsel for tbe relator, and does include such mass conventions as nominated tbe defendant, then there is much force in tbe contention.
But there are other reasons why tbe act should not have such broad construction. Tbe next day aftér tbe governor approved ch. 341, Laws of 1899,= be approved another act, entitled “An act relating to tbe form of official ballots for general elections, and amending secs. 37, 38, 40, 51, 52 and subds. 1 and 3, sec. 57, Stats. 1898,” being cb. 349, Laws of 1899. If secs. 30, 31, and 41, Sta'ts. 1898, mentioned, are to be regarded as amended by implication, as claimed by counsel for tbe relator, then it is singular that no reference was therein made to either of those sections in a chapter ex-*215préssly amending six otlier sections of tbe Statutes of 1898 upon tbe same subject. If tbe contention of counsel for tbe relator is correct, it is still more singular that on the next day after tbe governor approved cb. 341, Laws of 1899, be approved another act [cb. 351, sec. 2], wherein sec. 30, Stats. 1898, was expressly amended by changing tbe word “two” in tbe latter part of tbe section to “one” leaving tbe section to continue to declare, as before, that:
“Candidates to be voted for at tbe elections to which this title applies may be nominated. . . . by a convention or primary meeting held for tbe purpose, consisting of an organized assemblage of electors.”-
Two years after that enactment, tbe legislature passed an act entitled “An act to amend sections 36, 37, 38 and 40 of tbe Statutes of 1898, as amended by chapter 349 of tbe Laws of 1899, relating to tbe form of official ballots for general elections,” being cb. 457, Laws of 1901; and yet no reference was made therein to secs. 30, 31, or 41 of tbe Statutes of 1898. Besides, in construing a statute, regard is to be bad to its purpose and object.
One of tbe objects of such caucus statutes manifestly was to secure to every political party having one per cent, of tbe entire vote cast in tbe county a place on tbe official ballot for tbe election of county officers'. Tbe statute goes further, and “in case of a division in any political party, and a claim by two or more factions thereof to tbe same party name,” maltes provision for securing a place on tbe official ballot by each of such factions. Sec. 35, Stats. 1898. In tbe case at bar there was no such division of the democratic party in Adams county. Nor was there any controversy as to tbe official ballot. That ballot was prepared by tbe county clerk in tbe form and in tbe manner prescribed by law. The name of tbe relator was upon it as tbe republican candidate for sheriff, and tbe name of tbe defendant was upon it as tbe democratic candidate for sheriff. All parties and all electors, appar*216ently, were satisfied witb tbe official ballot as tbus prepared and presented for use at tbe election. Tbe defendant received not only a plurality of 118 votes, but also a majority of eigbty-seven of all votes cast for sheriff. Upon tbe facts found, we must bold that mass conventions provided for by sec. 30, Stats. 1898, were not abolished by cb. 341, Laws of 1899, and that tbe name of tbe defendant was properly on tbe official ballot as tbe candidate of tbe democratic party for tbe office of sheriff, and be was duly elected and qualified as such sheriff.
This makes it unnecessary to consider whether cb. 341, Laws of 1899, -would have been constitutional if construed as contended for on tbe part of the relator.
By the Gourt. — Tbe judgment of tbe circuit court is affirmed.